Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 5-21 are pending in the instant application.
Corrected notice of allowance is filed to correct for the inadvertent error in the allowed claims in the NOA filed on 02/01/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Graham on 02/18/2019. Please review the attached interview summary for details.
Claims 1 and 12 are amended as follows and claims  2,11, 13 and 20 are cancelled for allowance

Examiner’s amendment for allowance
In claim 1, 
Insert —  and wherein said benzodiazepine-based compound is midazolam— between the term retinopathy and the .  at the end of line 4 of the claim.

Cancel claim 2

Cancel claim 11

In Claim 12
Insert —  and wherein said benzodiazepine-based compound is midazolam— between the term retinopathy and the .  at the end of line 3 of the claim.

Cancel claim 13

Cancel claim 20


REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 01/28/2019, the examiners amendment recited above, and the following examiners statement of reasons for allowance, claims 1, 5-10, 12, 14-19 and 21 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  a method for prevention or treatment of diabetic complications caused by hyperglycemia-induced vascular leakage, comprising administering an effective amount of a benzodiazepine-based compound to an animal in need thereof wherein the diabetic complications caused by hyperglycemia-induced vascular leakage is selected from the group consisting of diabetic retinopathy, diabetic cardiovascular disease, diabetic lung disease, kidney disease, and diabetic cancer metastasis and wherein said benzodiazepine-based compound is midazolam. 

Conclusion
Claims 1, 5-10, 12, 14-19 and 21 (renumbered 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629